      Case 4:20-cv-01301 Document 9 Filed on 06/29/20 in TXSD Page 1 of 6
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                        IN THE UNITED STATES DISTRICT COURT                       June 29, 2020
                        FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk
                                  HOUSTON DIVISION

JOHN REGINALD DAY, JR.,                      §
SPN # 02232608,                              §
                                             §
          Petitioner,                        §
                                             §
VS.                                          §     CIVIL ACTION NO. 4:20-1301
                                             §
ED GONZALEZ,                                 §
                                             §
          Respondent.                        §

                                ORDER OF DISMISSAL

      Petitioner John Reginald Day, Jr., is a pretrial detainee at the Harris County Jail.

He has filed a petition for habeas corpus seeking release on bond (Dkt. 8), which the

Court construes as a petition under 28 U.S.C. § 2241. Day has paid the filing fee. After

reviewing all of the pleadings as required under 28 U.S.C. § 2241, et seq., and Rule 4 of

the Rules Governing Section 2254 Cases in the United States District Courts, the Court

concludes that the petition must be DISMISSED without prejudice for reasons that

follow.

I.    BACKGROUND

      Day is detained at the Harris County Jail and seeks reduction of his bond. The

jail’s publicly available online records reflect that Day is detained based on multiple

criminal charges in the 351st District Court of Harris County:

      1.        Possession of a controlled substance, Case No. 161578401010, with
                bond set at $40,000;




1/6
        Case 4:20-cv-01301 Document 9 Filed on 06/29/20 in TXSD Page 2 of 6



        2.        Assault by applying pressure to a household member’s throat and
                  neck, Case No. 161549501010, with bond set at $200,000;

        3.        Felon in possession of a weapon, Case No. 164349501010, with
                  bond set at $100,000;

        4.        Aggravated assault with a deadly weapon, Case No. 164298901010,
                  with bond set at $100,000;

        5.        Possession with intent to deliver a controlled substance, Case No.
                  164349601010, with bond set at $100,000; and,

        6.        Aggravated assault of a family member, Case No. 164987801010,
                  with bond set at $100,000.

See Harris County Jail Information, available at https://www.harriscountyso.org/

jailinfo/HCSO_FindSomeoneInJail.aspx (last visited June 29, 2020). The website lists a

court date of June 30, 2020 on all active cases.

        Online records of the Harris County courts reflect that pretrial proceedings are

ongoing before Hon. George Powell and that Day is represented by retained counsel. See

Harris County District Clerk Records, available at https://www.hcdistrictclerk.com (last

visited June 29, 2020). On March 26, 2020, Day filed a writ of habeas corpus for release

on recognizance due to the circumstances of the COVID-19 pandemic in each of his

active cases (id.). The writ remains pending before the trial court (id.).

        According to the Texas appellate courts’ public website, Day has not filed any

habeas proceedings before the Texas Court of Criminal Appeals. See Case Information,

Texas        Judicial   Branch,   available   at   http://search.txcourts.gov/CaseSearch.aspx

?coa=cossup=c (last visited June 29, 2020).




2/6
      Case 4:20-cv-01301 Document 9 Filed on 06/29/20 in TXSD Page 3 of 6



       In this Court, Day filed an initial petition (Dkt. 1) and, as instructed, an amended

petition (Dkt. 8) on the Court’s form. He requests a “fair affordable bond that [he] can

make” in his criminal cases (Dkt. 8, at 7).         He relies on the Eighth Amendment

prohibition against excessive bail. He also relies on Texas Code of Criminal Procedure

art. 17.151 and claims that he is entitled to have an affordable bond set because, although

he has been incarcerated for over nine months, the State is still not ready for trial. He

claims that Judge Powell has improperly refused to lower his bond on the grounds that it

would harm the judge’s reputation if Day were released and then charged with a new

offense. He additionally argues that his situation is especially urgent given the COVID-

19 pandemic and his risk of contracting the virus while detained at the Harris County Jail.

II.    EXHAUSTION OF STATE COURT REMEDIES

       Day seeks a reduction of his bond. Because he is a pretrial detainee, his petition is

governed by 28 U.S.C. § 2241, which authorizes a federal writ of habeas corpus if a

prisoner can show that he is “in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2241(c)(3). A state pretrial detainee may seek a

federal writ of habeas corpus under § 2241 only if the following two prerequisites are

met: the petitioner must be in custody for purposes of § 2241(c); and the petitioner must

have exhausted available state remedies. See Dickerson v. Louisiana, 816 F.2d 220, 224

(5th Cir. 1987); see also Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484

(1973). Although Day meets the first prerequisite for review because of his confinement

at the Harris County Jail, he does not meet the second prerequisite because he has not

exhausted available state court remedies before seeking relief in federal court.


3/6
      Case 4:20-cv-01301 Document 9 Filed on 06/29/20 in TXSD Page 4 of 6



       To exhaust remedies in Texas, a petitioner must present his claims to the Texas

Court of Criminal Appeals either by filing an appeal followed by a petition for

discretionary review or by filing an application for a writ of habeas corpus. See Myers v.

Collins, 919 F.2d 1074, 1076 (5th Cir. 1990) (exhaustion may be accomplished directly

in a petition for discretionary review or collaterally in a habeas corpus petition). Certain

Texas defendants who have been denied bond may file a direct appeal with the Texas

Court of Criminal Appeals. See TEX. CONST. art. 1 § 11a(a). Additionally, a Texas

pretrial detainee who complains about the amount of his bond may file an application for

writ of habeas corpus to raise pre-conviction issues with the judge of the court in which

he has been indicted. See TEX. CODE CRIM. PROC. art. 11.08. If the trial court denies

habeas relief under Article 11.08, the applicant’s remedy is to take a direct appeal to an

intermediate appellate court and then petition for discretionary review by the Texas Court

of Criminal Appeals. See, e.g., Ex parte Twyman, 716 S.W. 2d 951, 952 (Tex. Crim. App.

1986) (citing Ex parte Payne, 618 S.W.2d 380, 382 n.5 (Tex. Crim. App. 1981)).

       In this case, Day does not claim in his pleadings, and public records do not reflect,

that Day has presented the Texas Court of Criminal Appeals with his request for bond

reduction. To the contrary, it appears that his request for bond reduction is pending in

the trial court, where he is represented by retained counsel. Day does not allege facts

supporting a finding that his remedy in the Texas appellate courts is unavailable to

address his constitutional claims. He therefore has failed to exhaust his available state




4/6
       Case 4:20-cv-01301 Document 9 Filed on 06/29/20 in TXSD Page 5 of 6



remedies for purposes of seeking habeas review under 28 U.S.C. § 2241.1

        The Court therefore concludes that the pending federal habeas petition must be

dismissed without prejudice for lack of exhaustion.

III.   CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner. Where the petitioner is a prisoner in state custody, this

requirement also applies to petitions for relief under 28 U.S.C. § 2241. See Stringer v.

Williams, 161 F.3d 259, 262 (5th Cir. 1998).

       A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

1
        Day cites to article 17.151 of the Texas Code of Criminal Procedure, which requires the
release on bond of a detained defendant if the state is not ready for trial within 90 days after
detention began. See TEX. CODE. CRIM. P. art. 17.151(1). The Court notes that Governor Abbott
has suspended this provision during the COVID-19 pandemic. See Texas Executive Order GA-
13, 2019 TX EO 13 (Mar. 29, 2020) (detention in county and municipal jails during COVID-19
disaster).


5/6
      Case 4:20-cv-01301 Document 9 Filed on 06/29/20 in TXSD Page 6 of 6



proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show

not only that “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.

2000). After careful review of the pleadings and the applicable law, the Court concludes

that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.

IV.    CONCLUSION

       For the reasons stated above the Court ORDERS that:

       1.     The petition for a writ of habeas corpus under 28 U.S.C. § 2241 filed by
              John Reginald Day, Jr., is DISMISSED without prejudice for failure to
              exhaust state remedies.

       2.     All pending motions, if any, are denied as moot.

       3.     A certificate of appealability is denied.

       The Clerk will provide copies of this order to the parties.

       SIGNED at Houston, Texas, this 29th day of June, 2020.


                                               ___________________________________
                                               GEORGE C. HANKS, JR.
                                               UNITED STATES DISTRICT JUDGE




6/6
